                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION
MARLENE B. MANESS                  )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )           Case No. 4:18CV1307 JCH
                                   )
ST. LOUIS BREAD CO.,               )
                                   )
     Defendant                     )
                       MEMORANDUM AND ORDER

       This matter is before the Court on Pro Se Plaintiff’s Motion for Cancellation of

Deposition (ECF No. 112) and Pro Se Plaintiff’s Motion for Change of Location for Deposition.

(ECF No. 113). The matter is ready for disposition.

       Plaintiff requests that the Court cancel her compelled deposition, or in the alternative, a

change of venue from the law offices of Defendant’s counsel. On January 27, 2020, this Court

issued an Order compelling the Plaintiff to participate in discovery with the Defendant within 14

days from the issuance of that Order. (ECF No. 111). The Court’s January 27, 2020 Order

restated that Plaintiff must submit to having her own deposition taken by Defendant in

accordance with a previous Order by the Court as to the matter. (ECF No. 98). A pro se litigant is

required to follow the rules of litigation. This includes timely participation in discovery. See

Lindstedt v. City of Granby, 238 F.3d 933, 937 (8th Cir. 2000)(“A pro se litigant is bound by the

litigation rules as is a lawyer, particularly here with the fulfilling of simple requirements of

discovery). The Court will therefore deny Plaintiff’s Motions for Cancellation. The Plaintiff has

not described in her motion any hardship associated with completing her deposition in the law

offices of Counsel for Defendant. Therefore, the Plaintiff’s Motion for Change of Location for

Deposition will also be denied. The deadlines set forth in this Court’s Memorandum and Order

issued on January 27, 2020 remain in effect.
                                                1
Accordingly,

       IT IS HEREBY ORDERED that Pro Se Motion for Cancellation of Deposition (ECF

No. 112) is DENIED; and Pro Se Motion for Change of Location for Deposition (ECF No. 113)

is DENIED.

Dated this 6th day of February 2020.



                                                                 /s/ Jean C. Hamilton
                                                               JEAN C. HAMILTON
                                                    UNITED STATES DISTRICT JUDGE




                                           2
